Citation Nr: 0840243	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.  

The veteran's appeal as to the issues listed above arose from 
a May 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss as a 
result of his service.

2.  The veteran does not have tinnitus as a result of his 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for bilateral hearing loss, and tinnitus.  He asserts that he 
has these conditions due to exposure to loud noise during 
service, to include artillery, as well as participation in 
combat.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (discussed infra).  

As for the post-service medical evidence, it consists of a VA 
examination report, dated in April 2007, and VA progress 
notes, dated between 2006 and 2007.  The VA progress notes 
include a December 2006 audiology consultation report which 
shows that the veteran reported having hearing problems for 
"a long time," and tinnitus of three years duration.  He 
provided a history of military noise exposure as an artillery 
gunner, occupational noise exposure from mining, logging and 
construction, and recreational noise exposure from hunting 
"a lot," and riding an ATV (all terrain vehicle).  The 
report includes audiometric results which show that the 
veteran has bilateral hearing loss, as defined at 38 C.F.R. 
§ 3.385.  

The April 2007 VA examination report shows that the veteran 
reported that he had served with a heavy weapons company in 
Korea, and that he had been a gunner on a 75 millimeter 
recoilless rifle.  He reported a pre-service employment 
history that included six months working in a mine, and a 
post-service employment history that included working as a 
logger for 20 years, and in  construction for 20 years.  He 
also reported recreational noise exposure of hunting "a 
lot" in the past, but that he no longer hunted.  The report 
includes audiometric results which show that the veteran has 
bilateral hearing loss, as defined at 38 C.F.R. § 3.385.  The 
diagnoses noted profound high frequency sensorineural hearing 
loss in the right ear, and mild to moderately-severe 
sensorineural hearing loss in the left ear, and constant 
bilateral tinnitus.  The examiner stated that the claims file 
had been reviewed, and the veteran had significant pre- and 
post-service occupational noise exposure as well as 
significant recreational noise exposure, therefore, his 
hearing loss and tinnitus were more likely than not a 
combination of military (20 percent), occupational (60 
percent) and recreational (20 percent) noise exposure.  

The Board has determined that the claims must be denied.  In 
this case, earliest evidence of hearing loss, or tinnitus, is 
dated in 2006.  This is approximately 52 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

In addition, there is no competent evidence to show that the 
veteran has hearing loss, or tinnitus, that is related to his 
service.  In this regard, the April 2007 VA examiner's 
opinion weighs against the claims.  The examiner noted that 
the veteran had reported a significant pre- and post-service 
history of occupational and recreational noise exposure, and 
when read in context, she indicated that the veteran's 
hearing loss and tinnitus were less likely than not due to 
his service.  Finally, there is no competent evidence to show 
that sensorineural hearing loss was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.   

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
bilateral hearing loss, and tinnitus, were caused by service 
many years ago.  In this case, while the veteran was exposed 
to loud noise during service, when the veteran's post-service 
medical records are considered (which indicate that the 
claimed conditions began years after service, and which do 
not contain competent evidence of a nexus between hearing 
loss or tinnitus and the veteran's service), the Board finds 
that the medical evidence outweighs the veteran's contentions 
that he has bilateral hearing loss, and tinnitus, that are 
related to his service.  In this regard, to the extent that 
the veteran asserts that he has the claimed conditions due to 
participation in combat, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in December 2006, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The December 2006 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
In this case, as previously noted, an April 2007 response 
from the National Personnel Records Center (NPRC) states that 
the veteran's service medical records are not available and 
may have been destroyed in a 1973 fire.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992). The Board is also under a duty to advise the claimant 
to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service and service medical records.  In 
April 2007, the NPRC reported that the veteran's records 
could not be found.  That same month, the RO contacted the 
veteran and notified him that his service medical records 
were unavailable.  The RO requested that he provide any 
medical or lay evidence in support of his claims.  Finally, 
the Board notes that the veteran has not asserted that he 
ever received treatment for either hearing loss symptoms, or 
tinnitus symptoms, during his service.  Therefore, the Board 
finds that the RO has satisfied its duty to assist under 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

The veteran has been afforded an examination, and etiological 
opinions have been obtained.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


